Exhibit 10.2












EXCHANGE AGREEMENT


by and among


WEST SIDE INVESTMENT MANAGEMENT, INC.
STATE STREET CORPORATION
and
BOSTON FINANCIAL DATA SERVICES, INC.


dated as of


March 27, 2017













--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I DEFINITIONS
 
2
ARTICLE II EXCHANGE
 
2
Section 2.01
Exchange
2
Section 2.02
Other Transactions to be Effected at the Closing
2
Section 2.03
Closing
2
ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO WEST SIDE
3
Section 3.01
Organization, Good Standing and Authority
3
Section 3.02
No Conflicts; Consents
3
Section 3.03
Title to West Side’s State Street Shares
3
Section 3.04
Legal Proceedings; Governmental Orders
3
Section 3.05
Brokers
4
Section 3.06
Investigation
4
Section 3.07
No Other Representations or Warranties
4
ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO STATE STREET
4
Section 4.01
Organization, Good Standing and Authority
4
Section 4.02
No Conflicts; Consents
5
Section 4.03
Title to BFDS Class A Common Shares
5
Section 4.04
Legal Proceedings; Governmental Orders
5
Section 4.05
Brokers
6
Section 4.06
Investigation
6
Section 4.07
No Other Representations or Warranties
6
ARTICLE V CONDITIONS TO CLOSING
6
ARTICLE VI MISCELLANEOUS
7
Section 6.01
Expenses
7
Section 6.02
Notices
7
Section 6.03
Interpretation
8
Section 6.04
Headings
8
Section 6.05
Severability
8
Section 6.06
Entire Agreement
9
Section 6.07
Successors and Assigns
9
Section 6.08
No Third-Party Beneficiaries
9
Section 6.09
Amendment and Modification; Waiver
9
Section 6.10
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
9
Section 6.11
Specific Performance
10
Section 6.12
Exclusive Remedy
10
Section 6.13
Counterparts
10









i





--------------------------------------------------------------------------------





EXCHANGE AGREEMENT
This EXCHANGE AGREEMENT (this “Agreement”), dated as of March 27, 2017, is
entered into by and among WEST SIDE INVESTMENT MANAGEMENT, INC., a Nevada
corporation (“West Side”) and wholly owned subsidiary of DST Systems, Inc., a
Delaware corporation (“DST”), STATE STREET CORPORATION, a Massachusetts
corporation (“State Street”), and BOSTON FINANCIAL DATA SERVICES, INC., a
Massachusetts corporation (“BFDS”). Each of West Side, State Street and BFDS are
sometimes referred to individually as a “Party” and, collectively, as the
“Parties”.
RECITALS
WHEREAS, prior hereto, DST, State Street, BFDS and International Financial Data
Services Limited Partnership (“IFDS”) have entered into that certain BFDS
Reorganization Agreement, dated as of the date hereof (the “Reorganization
Agreement”), pursuant to which DST, State Street, BFDS and IFDS will effect (i)
the Accounts Receivable Contribution, (ii) the IFDS Realty US Distribution,
(iii) the Vestmark State Street Distribution, (iv) the Vestmark DST
Distribution, (v) the Cash Distribution, (vi) the BFDS Governing Documents
Restatement and (vii) the Contribution (as each term is defined in the
Reorganization Agreement);
WHEREAS, West Side owns shares of common stock in State Street;
WHEREAS, State Street has agreed to distribute all the BFDS Class A Common
Shares (as such term is defined in the Reorganization Agreement) to West Side in
redemption of 2,041,187 shares of common stock in State Street (“West Side’s
State Street Shares”), and West Side has agreed to accept from State Street the
BFDS Class A Common Shares in exchange for West Side’s State Street Shares (the
“Exchange”);
WHEREAS, it is the intention of the Parties that the Contribution and the
Exchange, taken together, will qualify as a transaction that is tax-free for
U.S. federal income tax purposes under Section 355 and Section 368(a)(1)(D) of
the Code, and that each of BFDS and State Street will be a “party to the
reorganization” within the meaning of Section 368(b) of the Code; and
WHEREAS, this Agreement and the Reorganization Agreement, taken together, are
intended to be a “plan of reorganization” within the meaning of Treas. Reg.
Section 1.368-2(g) and Treas. Reg. Section 1.368-3.
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, mutual covenants and agreements hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


1





--------------------------------------------------------------------------------







ARTICLE I
DEFINITIONS


All capitalized terms used in this Agreement but not otherwise defined herein
are given the meanings set forth in the Reorganization Agreement.


ARTICLE II
EXCHANGE
Section 2.01 Exchange.


(a)On the terms and subject to the conditions set forth in this Agreement, at
the Closing, State Street shall, transfer, assign, convey and deliver to West
Side all of State Street’s right, title and interest in and to all the BFDS
Class A Common Shares, free and clear of all Encumbrances, and West Side shall
accept from State Street all of State Street’s right, title and interest in and
to all the BFDS Class A Common Shares. As consideration for the distribution of
BFDS Class A Common Shares set forth in this Section 2.01(a), West Side shall,
transfer, assign, convey and deliver to State Street, and State Street shall
accept from West Side, all of West Side’s right, title and interest in and to
West Side’s State Street Shares, free and clear of all Encumbrances.


(b)At the Closing, (i) State Street shall deliver, or cause to be delivered, to
West Side stock certificates evidencing the BFDS Class A Common Shares, free and
clear of all Encumbrances, duly endorsed in blank or accompanied by stock powers
or other instruments of transfer duly executed in blank, with any required stock
transfer tax stamps (if applicable) affixed thereto, and (ii) West Side shall
electronically deliver, or cause to be electronically delivered to State Street
West Side’s State Street Shares via the deposit/withdrawal at custodian (DWAC)
method to an account designated by State Street, free and clear of all
Encumbrances.


Section 2.02 Other Transactions to be Effected at the Closing. On the terms and
subject to the conditions set forth in this Agreement, at the Closing, each
Party shall deliver, or cause to be delivered, any instruments, agreements,
documents or certificates reasonably required to be delivered at or prior to the
Closing to effect the transactions contemplated by this Agreement.


Section 2.03 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement shall take place
at a closing (the “Closing”) to be held at 10 a.m., New York time, on the
Business Day following the Reorganization Closing, at the offices of Morrison &
Foerster LLP, 250 W. 55th Street, New York, NY 10019 (the day on which the
Closing takes place being the “Closing Date”), or at such other place or on such
other date as West Side and State Street shall mutually agree upon in writing.


2





--------------------------------------------------------------------------------







ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO WEST SIDE


West Side represents and warrants that the statements contained in this Article
III are true and correct as of the date hereof and as of the Closing Date.


Section 3.01 Organization, Good Standing and Authority.


(a)     West Side (i) is an Entity duly formed and organized, validly existing
and in good standing under the Laws of its jurisdiction of organization and (ii)
has full power and authority (x) to execute and deliver this Agreement, (y) to
carry out its obligations hereunder and (z) to consummate the transactions
contemplated hereby.
(b)     The execution and delivery by West Side of this Agreement, the
performance by West Side of its obligations hereunder, and the consummation by
West Side of the transactions contemplated hereby have been duly authorized by
all necessary action required to be taken by West Side.
(c)     This Agreement has been duly executed and delivered by West Side, and
(assuming due authorization, execution and delivery by the other Parties) this
Agreement constitutes a legal, valid and binding obligation of West Side
enforceable against West Side in accordance with its terms.


Section 3.02 No Conflicts; Consents. The execution, delivery and performance by
West Side of this Agreement and the consummation by West Side of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
Governing Documents of West Side; (b) conflict with or result in a violation or
breach of any provision of any Law applicable to West Side; (c) require the
consent of, notice to or other action by any Person under any Contract to which
West Side is a party; or (d) result in the creation or imposition of any
Encumbrance on West Side’s State Street Shares. No consent, approval, permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to West Side in connection with the
execution and delivery of this Agreement and each other Transaction Document to
which West Side is a party and the consummation of the transactions contemplated
hereby and thereby.


Section 3.03 Title to West Side’s State Street Shares. West Side is the record
owner of and has good and valid title to West Side’s State Street Shares, free
and clear of all Encumbrances. Upon consummation of the transactions
contemplated by this Agreement, West Side shall have transferred to State Street
all of West Side’s State Street Shares, free and clear of all Encumbrances,
other than Encumbrances created by State Street. Except for this Agreement, West
Side is neither (i) a party to any, or granted to any other Person any
Commitment providing for, or restricting, the acquisition or disposition of West
Side’s State Street Shares nor (ii) is a party to any voting agreement, voting
trust, revocable or irrevocable proxy or other agreement or understanding with
respect to the voting or transfer of West Side’s State Street Shares.


Section 3.04 Legal Proceedings; Governmental Orders. There are no Actions
pending or, to West Side’s Knowledge, threatened against West Side, by or before
any Governmental Authority


3





--------------------------------------------------------------------------------





that (a) challenge the validity or enforceability of this Agreement or (b) seek
to prevent, enjoin or otherwise delay the consummation of the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action. West Side is
not subject to any Action of any Governmental Authority that would impair or
delay West Side’s ability to consummate the transactions contemplated by this
Agreement.


Section 3.05 Brokers. No broker, finder, investment banker or other Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of West Side or any of its Affiliates.


Section 3.06 Investigation. West Side acknowledges and agrees that (a) the only
representations and warranties made by State Street are the representations and
warranties expressly set forth in Article IV or the other Transaction Documents,
and that neither West Side nor any of its Affiliates has relied upon any other
express or implied representations, warranties or other projections, forecasts,
estimates, appraisals, statements, promises, advice, data or information made,
communicated or furnished by or on behalf of State Street or any of its
Affiliates, any Representatives of State Street or any of their Affiliates or
any other Person, including any projections, forecasts, estimates, appraisals,
statements, promises, advice, data or information made, communicated or
furnished by or through State Street’s Representatives, or management
presentations, data rooms (electronic or otherwise) or other due diligence
information, and that neither West Side nor any of its Affiliates shall have any
right or remedy pursuant to any theory of liability arising out of any such
representation, warranty or other projections, forecasts, estimates, appraisals,
statements, promises, advice, data or information, and (b) any claims West Side
or any of its Affiliates may have for breach of any representation or warranty
shall be based solely on the representations and warranties of State Street
expressly set forth in Article IV or the other Transaction Documents.


Section 3.07 No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article III and the
other Transaction Documents, neither West Side, nor any of its Affiliates, nor
any other Person, has made, makes or shall be deemed to make, any other
representation or warranty of any kind whatsoever, express or implied, written
or oral, on behalf of West Side, in connection with the Transactions, including
any representation or warranty regarding West Side, West Side’s subsidiaries,
the Transactions or any other rights or obligations to be transferred pursuant
to the Transaction Documents, and West Side hereby disclaims all other
representations and warranties of any kind whatsoever, express or implied,
written or oral, whether made by or on behalf of West Side, its Affiliates or
any other Person.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO STATE STREET


State Street represents and warrants that the statements contained in this
Article IV are true and correct as of the date hereof and as of the Closing
Date.


Section 4.01     Organization, Good Standing and Authority.




4





--------------------------------------------------------------------------------





(a)    State Street (i) is an Entity duly formed and organized, validly existing
and in good standing under the Laws of its jurisdiction of organization and (ii)
has full power and authority (x) to execute and deliver this Agreement, (y) to
carry out its obligations hereunder and (z) to consummate the transactions
contemplated hereby.


(b)     The execution and delivery by State Street of this Agreement, the
performance by State Street of its obligations hereunder and the consummation by
State Street of the transactions contemplated hereby have been duly authorized
by all necessary action required to be taken by State Street.
(c)This Agreement has been duly executed and delivered by State Street, and
(assuming due authorization, execution and delivery by the other Parties) this
Agreement constitutes a legal, valid and binding obligation of State Street
enforceable against State Street in accordance with its terms.


Section 4.02     No Conflicts; Consents. The execution, delivery and performance
by State Street of this Agreement and the consummation by State Street of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
Governing Documents of State Street; (b) conflict with or result in a violation
or breach of any provision of any Law applicable to State Street; (c) require
the consent of, notice to or other action by any Person under any Contract to
which State Street is a party; or (d) result in the creation or imposition of
any Encumbrance on the BFDS Class A Common Shares held by State Street. No
consent, approval, permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to State
Street in connection with the execution and delivery of this Agreement and each
other Transaction Document to which State Street is a party and the consummation
of the transactions contemplated hereby and thereby.


Section 4.03    Title to BFDS Class A Common Shares. State Street is the record
owner of and has good and valid title to the BFDS Class A Common Shares, free
and clear of all Encumbrances (other than transfer restrictions under the
applicable Governing Document which have been waived). Upon consummation of the
transactions contemplated by this Agreement, State Street shall have transferred
to West Side the BFDS Class A Common Shares free and clear of all Encumbrances,
other than Encumbrances created by West Side. Except for this Agreement, State
Street (i) is not a party to any, and has not granted to any other Person any
Commitment providing for, or restricting, the acquisition or disposition of
State Street’s BFDS Class A Common Shares, and (ii) is not a party to any voting
agreement, voting trust, revocable or irrevocable proxy or other agreement or
understanding with respect to the voting or transfer of State Street’s BFDS
Class A Common Shares.


Section 4.04     Legal Proceedings; Governmental Orders. There are no Actions
pending or, to State Street’s Knowledge, threatened against State Street, by or
before any Governmental Authority that (a) challenge the validity or
enforceability of this Agreement or (b) seek to prevent, enjoin or otherwise
delay the consummation of the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action. State Street is not subject to any Action of any
Governmental Authority that would impair or delay State Street’s ability to
consummate the transactions contemplated by this Agreement.




5





--------------------------------------------------------------------------------





Section 4.05     Brokers. No broker, finder, investment banker or other Person
is entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of State Street.


Section 4.06    Investigation. State Street acknowledges and agrees that (a) the
only representations and warranties made by West Side are the representations
and warranties expressly set forth in Article III or the other Transaction
Documents, and that neither State Street, nor any of its Affiliates, has relied
upon any other express or implied representations, warranties or other
projections, forecasts, estimates, appraisals, statements, promises, advice,
data or information made, communicated or furnished by or on behalf of West Side
or any of its Affiliates, any Representatives of West Side or any of its
Affiliates or any other Person, including any projections, forecasts, estimates,
appraisals, statements, promises, advice, data or information made, communicated
or furnished by or through West Side’s or any of its Affiliates’
Representatives, or management presentations, data rooms (electronic or
otherwise) or other due diligence information, and that neither State Street,
nor any of its Affiliates, shall have any right or remedy pursuant to any theory
of liability arising out of any such representation, warranty or other
projections, forecasts, estimates, appraisals, statements, promises, advice,
data or information, and (b) any claims State Street, or any of its Affiliates,
may have for breach of any representation or warranty shall be based solely on
the representations and warranties of West Side expressly set forth in Article
III or the other Transaction Documents.


Section 4.07    No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article IV and the
other Transaction Documents, neither State Street nor any of its Affiliates, nor
any other Person, has made, makes or shall be deemed to make, any other
representation or warranty of any kind whatsoever, express or implied, written
or oral, on behalf of State Street, in connection with the Transactions,
including any representation or warranty regarding State Street, the
Transactions or any other rights or obligations to be transferred pursuant to
the Transaction Documents, and State Street hereby disclaims all other
representations and warranties of any kind whatsoever, express or implied,
written or oral, whether made by or on behalf of State Street, its Affiliates or
any other Person.


ARTICLE V
CONDITIONS TO CLOSING


The obligations of each Party to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment, prior to the Closing, of
each of the following conditions:
(a)     The Parties shall have consummated the transactions contemplated by the
Reorganization Agreement; and


(b)     No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the Transactions illegal, otherwise restraining or prohibiting
consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof.


6





--------------------------------------------------------------------------------







ARTICLE V
MISCELLANEOUS


Section 6.01    Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses.


Section 6.02    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by e-mail
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient or (d) on the third (3rd) day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications shall be sent to the respective parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 6.02):
If to West Side:
West Side Investment Management, Inc.
333 W. 11th Street, 5th Floor
Kansas City, MO 64105
E-mail: RDYoung@dstsystems.com
Attention: Randall D. Young, Senior Vice President, General Counsel and
Secretary
with a copy (which shall not constitute notice) to:
Morrison & Foerster LLP
250 W. 55th Street
New York, NY 10019
E-mail: SpencerKlein@MoFo.com
Attention: Spencer D. Klein, Esq.
If to State Street:
State Street Corporation
State Street Financial Center
One Lincoln Street, 21st Floor
Boston, MA 02111
E-mail: dcphelan@statestreet.com
Attention: David Phelan, General Counsel
with a copy (which shall not constitute notice) to:
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600
Attention: Timothy W. Diggins
E-mail: timothy.diggins@ropesgray.com;
Amanda McGrady Morrison
E-mail: amanda.morrison@ropesgray.com



7





--------------------------------------------------------------------------------





If to BFDS:
Boston Financial Data Services, Inc.
2000 Crown Colony Drive - 4th Floor
Quincy, MA 02169
Email: Legal@BostonFinancial.com
Attention: Legal Department
with copies (which shall not constitute notice) to:


DST Systems, Inc.
333 W. 11th Street, 5th Floor
Kansas City, MO 64105
E-mail: RDYoung@dstsystems.com
Attention: Randall D. Young, Senior Vice President, General Counsel and
Secretary
Morrison & Foerster LLP
250 W. 55th Street
New York, NY 10019
E-mail: SpencerKlein@MoFo.com
Attention: Spencer D. Klein, Esq.



Section 6.03    Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles and Sections mean the Articles and Sections of this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted.


Section 6.04    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.


Section 6.05    Severability. If any term or provision (or portion thereof) of
this Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision (or portion thereof) of this Agreement or invalidate or render
unenforceable such term or provision (or portion thereof) in any other
jurisdiction. Upon such determination that any term or other provision (or
portion thereof) is invalid, illegal or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.




8





--------------------------------------------------------------------------------





Section 6.06    Entire Agreement. This Agreement and the Transaction Documents
constitute the sole and entire agreement of the Parties with respect to the
subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. Except for any specific indemnification
provision set forth in the Transaction Documents (including, without limitation,
Article VII of the Reorganization Agreement), in the event of any inconsistency
between the statements in the body of this Agreement and those in the
Transaction Documents, the statements in the body of this Agreement will
control.


Section 6.07    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign its rights or obligations hereunder
without the prior written consent of the other Parties, which consent shall not
be unreasonably withheld or delayed. No assignment shall relieve the assigning
Party of any of its obligations hereunder. Any attempted assignment in violation
of this Section 6.07 shall be null and void.


Section 6.08    No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.


Section 6.09    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party. No waiver by any Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the Party so waiving. No
waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.


Section 6.10    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.


(a)     This Agreement shall be governed by and construed in accordance with the
internal Laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).


(b)    Any legal suit, action or proceeding arising out of or based upon this
Agreement, the Transaction Documents or the transactions contemplated hereby or
thereby may be instituted exclusively in the United States District Court for
the Southern District of New York, and each Party irrevocably submits to the
exclusive jurisdiction of such court in any such suit, action or proceeding.
Service of process, summons, notice or other document by mail to such Party’s
address set forth herein shall be effective service of process for any suit,
action or other proceeding brought in such court. The Parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such court and irrevocably waive and agree not to plead or
claim in


9





--------------------------------------------------------------------------------





any such court that any such suit, action or proceeding brought in such court
has been brought in an inconvenient forum.
(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.10(C).


Section 6.11    Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to specific
performance of the terms hereof and to an injunction to prevent breaches of this
Agreement, in addition to any other remedy to which they are entitled at law or
in equity. Each of the Parties further waives (a) any defense in any action for
specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security as a prerequisite to obtaining
equitable relief.


Section 6.12    Exclusive Remedy. Except as provided in Section 6.11 (Specific
Performance), following the Closing, the indemnification provisions of Article
VII of the Reorganization Agreement shall be the sole and exclusive remedy for
any Indemnified Party for any Losses (including any Losses from claims for
breach of contract, warranty, tortious conduct (including negligence) or
otherwise, and whether predicated on common law, statute, strict liability or
otherwise) that such Person may at any time suffer or incur, or become subject
to, as a result of, or in connection with, any breach of or inaccuracy with
respect to any representation or warranty set forth in this Agreement or in any
schedule or certificate delivered pursuant to this Agreement by a party hereto,
or any breach or failure by a party hereto to perform or comply with any
covenant or agreement set forth herein. Notwithstanding anything to the contrary
in this Agreement, each party retains all of its rights and remedies with
respect to claims based upon circumstances constituting fraud or intentional
misrepresentation.


Section 6.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.


[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.
WEST SIDE:
West Side Investment Management, Inc.


 
By:   /s/ Timothy Bahr                     
Name: Timothy Bahr
Title: Secretary & Treasurer
 
 
STATE STREET:
State Street Corporation
 
By: /s/ Andrew Erickson                 
Name: Andrew Erickson
Title: CFO
 
 
BFDS:
Boston Financial Data Services, Inc.
 
By: /s/ Jay Shuman                          
Name: Jay Shuman
Title: CFO
 
 
 
 
 
 



10



